

	

		II 

		109th CONGRESS

		1st Session

		S. 451

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Animal Welfare Act to ensure

		  that all dogs and cats used by research facilities are obtained

		  legally.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Pet Safety and Protection Act of

			 2005.

		

			2.

			Protection of pets

			

				(a)

				Research facilities

				Section 7 of the Animal

			 Welfare Act (7 U.S.C.

			 2137) is amended to read as follows:

				

					

						7.

						Sources of dogs and cats for research facilities

						

							(a)

							Definition of person

							In this section, the term

				person means any individual, partnership, firm, joint stock

				company, corporation, association, trust, estate, pound, shelter, or other

				legal entity.

						

							(b)

							Use of dogs and cats

							No research facility or

				Federal research facility may use a dog or cat for research or educational

				purposes if the dog or cat was obtained from a person other than a person

				described in subsection (d).

						

							(c)

							Selling, donating, or offering dogs and cats

							No person, other than a

				person described in subsection (d), may sell, donate, or offer a dog or cat to

				any research facility or Federal research facility.

						

							(d)

							Permissible sources

							A person from whom a

				research facility or a Federal research facility may obtain a dog or cat for

				research or educational purposes under subsection (b), and a person who may

				sell, donate, or offer a dog or cat to a research facility or a Federal

				research facility under subsection (c), shall be—

							

								(1)

								a dealer licensed under

				section 3 that has bred and raised the dog or cat;

							

								(2)

								a publicly owned and

				operated pound or shelter that—

								

									(A)

									is registered with the

				Secretary;

								

									(B)

									is in compliance with

				section 28(a)(1) and with the requirements for dealers in subsections (b) and

				(c) of section 28; and

								

									(C)

									obtained the dog or cat

				from its legal owner, other than a pound or shelter;

								

								(3)

								a person that is donating

				the dog or cat and that—

								

									(A)

									bred and raised the dog or

				cat; or

								

									(B)

									owned the dog or cat for

				not less than 1 year immediately preceding the donation;

								

								(4)

								a research facility

				licensed by the Secretary; and

							

								(5)

								a Federal research facility

				licensed by the Secretary.

							

							(e)

							Penalties

							

								(1)

								In general

								A person that violates this

				section shall be fined $1,000 for each violation.

							

								(2)

								Additional penalty

								A penalty under this

				subsection shall be in addition to any other applicable penalty.

							

							(f)

							No required sale or donation

							Nothing in this section

				requires a pound or shelter to sell, donate, or offer a dog or cat to a

				research facility or Federal research facility.

						.

			

				(b)

				Federal research facilities

				Section 8 of the Animal

			 Welfare Act (7 U.S.C.

			 2138) is amended—

				

					(1)

					by striking Sec. 8. No

			 department and inserting the following:

					

						

							8.

							Federal research facilities

							Except as provided in

				section 7, no department

						;

				

					(2)

					by striking research

			 or experimentation or; and

				

					(3)

					by striking such

			 purposes and inserting that purpose.

				

				(c)

				Certification

				Section 28(b)(1) of the

			 Animal Welfare Act (7 U.S.C. 2158(b)(1)) is

			 amended by striking individual or entity and inserting

			 research facility or Federal research facility.

			

			3.

			Effective date

			The amendments made by section

			 2 take effect on the date that is 90 days after the date of enactment of this

			 Act.

		

